GILBERT, Circuit Judge
(after stating the facts as above).  We agree with the court below that complaint failed to stale facts sufficient to constitute a cause of action. It does not show that the minds of the parties ever mot upon the terms of a contract. In the first letter the defendant imparts to the plaintiff the fact that he has timber land for sale at $3 per thousand. In the second letter the plaintiff answers, asking for a plat of the land and the defendant’s terms, and adds : “I presume that you pay commission out of the $3 per M.” In the third letter the defendant sends the plat and informs the plaintiff that, on sale of the lands at $3 per M., “there will be a 5 per cent, commission going to you. I presume terms eould be made that would meet the views of a substantial purchaser.” The date of that letter was January 25, 1923. There the correspondence closed. The plaintiff made no answer to the offer to pay a commission of 5 per cent, for effecting the sale, and he gave the defendant no intima*72tdoE that he accepted the employment, or •would undertake to find a purchaser.
Nor did he make any inquiry as to terms of a sale that would be acceptable to the defendant. “A contract by correspondence is not complete until the communications have passed beyond the state of preliminary negotiations. The minds .of the parties must have met, and it must appear that at some point in the correspondence there was a definite proposal by one party which was unconditionally accepted by the other.” 13 C. J. 299.
The complaint proceeded to allege that on June 16, 1923, the plaintiff found substantial purchasers and brought them to the defendant’s agent at Aberdeen, Wash., “who had authority to make the sale and treat with said intending purchasers”; but there is no- allegation that the agent had further negotiations with the plaintiff, or ratified anything that had been done bythe plaintiff, or recognized the existence of a contract, or accepted the intending purchasers, or agreed upon terms with them. The alleged fact that the said purchasers thereafter proceeded to make a cruise of the’ timber adds nothing of substance to the complaint. Long before June 16 the defendant was justified in assuming that the negotiations between him and the plaintiff had been dropped, and that the plaintiff had either decided not to undertake. to sell the land upon a .commission of 5 per cent, or that the person whom he represented to be “anxious for a logging chance” had declined to purchase the timber at the price quoted.
The judgment is affirmed.